Name: Regulation (EEC) No 1818/75 of the Council of 10 July 1975 on the agricultural levies, compensatory amounts and other import charges applicable to agricultural products and to certain goods resulting from their processing, contained in travellers' personal baggage
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16. 7 . 75 Official Journal of the European Communities No L 185/3 REGULATION (EEC) No 1818/75 OF THE COUNCIL of 10 July 1975 on the agricultural levies, compensatory amounts and other import charges applicable to agricultural products and to certain goods resulting from their processing, contained in travellers' personal baggage THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 235 thereof ; Having regard to the proposal from the Commission ; Having regard to the Opinion of the European Parlia ­ ment (') ; Whereas Council Regulation (EEC) No 1 544/69 (2 ) of 23 July 1969 on the tariff applicable to goods contained in travellers' personal baggage, provides, under certain conditions, for either the admission free of Common Customs Tariff duties of the goods in question or for ' the charge of a flat-rate ; whereas it is necessary to extend these measures to agricultural levies and other? import charges provided for under the common agricultural policy or under arrange ­ ments laid down under Article 235 of the Treaty and which apply only to certain goods resulting from the processing of agricultural products ; Whereas, in order that the nationals of the Member States should be more, aware of the common market, Council Directive No 69/ 169/EEC (3) of 28 May 1969 , on the harmonization of provisions laid down by law, regulation or administrative action relating to exemp ­ tion from turnover tax and excise duty on imports in international travel, as amended by Directive No 72/230/EEC (4), laid down a system of tax relief appli ­ cable to goods contained in the personal baggage of persons travelling between Member States ; whereas it is necessary to allow relief within the same limits and conditions with regard to compensatory amounts or other import charges under the common agricultural policy or under special arrangements laid down under Article 235 of the Treaty, for agricultural products and certain goods resulting from their processing, HAS ADOPTED THIS REGULATION : Article 1 1 . Regulation (EEC) No 1544/69 shall be extended to agricultural levies and other import charges provided for under the common agricultural policy or under arrangements laid down under Article 235 of the Treaty and which apply only to certain goods resulting from the processing of agricultural products when contained in the personal baggage of travellers entering the Community. 2 . Where Article 5 of Regulation (EEC) No 1544/69 applies, the flat-rate of 10 % laid down in that Article shall also cover all the charges referred to in paragraph 1 of this Article. Article 2 Relief from compensatory amounts or other import charges made under the common agricultural policy or under the special arrangements laid down under Article 235 of the Treaty shall be allowed for agricul ­ tural products and certain goods resulting from their processing, contained in the personal baggage of persons travelling from a Member State . The limits and the conditions for granting this relief shall be the same as those set out in Council Directive No 69/ 169/EEC. A rticle 3 This Regulation shall enter into force on 1 September 1975 . This Regulation shall be binding in its entirety and directly applicable in all Member States . ; Done at Brussels , 10 July 1975. ; For the Council ' ¢' ' ¢ The President E. COLOMBO (') OJ No C 11 , 7. 2. 1974, p. 39 . (2 ) OJ No L 191 , 5 . 8 . 1969 , p. 1 . ( 3 ) OJ No L 133, 4 . 6 . 1969 , p. ' 6 . (4 ) OJ No L 139, 17 . 6 . 1972, p. 28 .